Citation Nr: 1749376	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a chronic lumbosacral strain with degenerative disc disease.  

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to an effective date prior to September 25, 2012, for the award of service connection for radiculopathy of the right lower extremity.  

5.  Entitlement to an effective date prior to September 25, 2012, for the award of service connection for radiculopathy of the left lower extremity.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 21, 2016.  

7.  Entitlement to TDIU for the period beginning July 21, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to July 1981 and May 1984 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

These issues were previously remanded in October 2016 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Next, the Veteran has asserted that he is unable to work secondary to his various service-connected disabilities.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims where unemployability is asserted by the claimant or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to a total disability evaluation based on individual unemployability (TDIU) as reflected above.  

During the course of this appeal, the Veteran elected to be represented by a veterans service organization, as noted on the first page of this decision.  

In December 2017, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the record.  

The issues of increased ratings for a chronic lumbosacral strain and bilateral radiculopathy, as well as entitlement to earlier effective dates and TDIU prior to July 21, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period beginning July 21, 2016 the Veteran has been granted service connection for a chronic lumbosacral strain, with a 40 percent rating; radiculopathy of the lower extremities, with a 20 percent rating for the right and 10 percent for the left; limitation of extension of the right knee, with a 20 percent rating; degenerative arthritis of the left knee, with a 10 percent rating; patellofemoral pain syndrome of the right knee, with a 10 percent rating, and; limitation of extension, rated as 10 percent disabling from July 21, 2015 then noncompensable from July 12, 2017 and post-operative scars of the left knee, both with noncompensable ratings.  His combined rating is 80 percent.  

2.  For the period beginning July 21, 2016 the Veteran's service-connected disabilities prevent him from maintaining gainful employment.  




CONCLUSION OF LAW

The criteria for a grant of TDIU have been met for the period beginning July 21, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran asserts that the combined impact of his service-connected disabilities render him unable to obtain and retain gainful employment and thus supports his entitlement to a TDIU.  In support of his claim, he has testified that due to these disabilities he has severe pain and is unable to work because he cannot bend, lift or twist, thus rendering him unable to secure or follow a substantially gainful occupation.  He has stated that both sitting and standing for extended periods is painful.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

In the present case, service connection has been awarded for a chronic lumbosacral strain, with a 40 percent rating; radiculopathy of the lower extremities, with a 20 percent rating for the right and 10 percent for the left; limitation of extension of the right knee, with a 20 percent rating from June 12, 2017; degenerative arthritis of the left knee, with a 10 percent rating from July 21, 2016; patellofemoral pain syndrome of the right knee, with a 10 percent rating from June 12, 2017, and; limitation of extension of the left knee rated as 10 percent disabling from July 21, 2016 and as noncompensable from July 12, 2017 and post-operative scars of the left knee, rated as noncompensable.  The combined rating is 70 percent from July 21, 2016 and 80 percent from June 12, 2017.  As such, the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a) for the period beginning July 21, 2016.   

On his application for TDIU the Veteran reported having a college education and past work experience in corrections, construction and database work.  He indicated he last worked full time in August 2009 although he reported a brief period of work from January 2015 until May 2015.

An April 2014 statement from Avalon Correctional Service indicated the Veteran had been employed there from 1996 until 2009 as an administrator.  The form indicated that the Veteran resigned.  

In a November 2015 functional capacity statement, a private examiner found the Veteran was permanently disabled from employment due to his various physical disabilities, to include his service-connected lumbosacral spine disability.  The examiner also opined that the Veteran's level of impairment was chronic and unlikely to improve.  

During the December 2016 VA examination the Veteran reported he felt he was unemployed due to his knees and his back.  He indicated he had unbearable knee pain if he had to walk or stand all day long and also described throbbing pain while sitting and he rubbed his knees constantly to try to sooth the pain.  

During his December 2016 Board hearing, the Veteran stated that both prolonged sitting and standing resulted in worsening of his low back pain.  He also testified that he was enrolled in VA vocational rehabilitation training, but was found to be an unsuitable candidate due to his service-connected disabilities.  

According to an August 2017 report of VA examination, the Veteran's lumbosacral spine disability impaired his ability to work, requiring him to alternate between sitting and standing on a frequent basis and to avoid any heavy lifting.  An August 2017 VA examination of the knees indicated the Veteran had been unemployed since 2015 and further noted the knees resulted in the Veteran being unable to run, squat, bend, walk over one block, stand over 15 minutes due to pain which interfered with many occupational functions.  

An August 2017 memorandum noted that following review of the Veteran's records, a vocational rehabilitation counseling psychologist determined that it was not feasible for the Veteran to participate in a program of rehabilitation.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt in the favor of the Veteran, that the evidence supports the conclusion that his service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the record supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board thus concludes that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Therefore, the appeal of that issue is granted.  


ORDER

A TDIU is granted for the period beginning July 21, 2016.  


REMAND

Increased ratings and earlier effective dates

The Veteran seeks increased ratings for a chronic lumbosacral strain and for bilateral radiculopathy of the lower extremities.  He also seeks earlier effective dates for the awards of service connection for bilateral radiculopathy of the lower extremities.  

During his December 2016 Board hearing, the Veteran testified that he had applied for Social Security disability benefits.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As these records have not been obtained by VA, remand is therefore required to obtain them.  

At his December 2016 hearing, the Veteran also testified that he was evaluated by VA for vocational rehabilitation services; however, no vocational rehabilitation records are currently associated with the file.  These records are pertinent to the pending claims and VA has a duty to seek these additional records.  38 U.S.C.A. § 5103A (b)(1).  

The claim for TDIU prior to July 21, 2016 is intertwined with the increased rating and earlier effective date claims being remanded and accordingly a decision on that issue will be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the Social Security Administration related to the Veteran's disability benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  Obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.  If these records are no longer available, that fact must be noted for the claims file.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


